OPINION
PER CURIAM:
In the lower court, plaintiff-sought an injunction to prevent defendant from interfering with plaintiff’s claimed right to use a portion of defendant’s land, under an asserted prescriptive easement.
The Court of Common Pleas denied the relief prayed for. and dismissed plaintiff’s petition.
Appeal on questions of law and fact brings the cause before this court.
It is not necessary to review the evidence introduced before this court.
There was imposed by law upon the plaintiff the burden of showing that the use and enjoyment of defendant’s premises by it, or its predecessors in title, “were adverse, under a claim of right, exclusive, continuous, and uninterrupted, besides being within the knowledge and with the acquiescence of the owner of the estate over which the easement is claimed.”
15 O. Jur., Easements, § 121.
It was further necessary to show, by the required degree of proof, possession for the length of time prescribed by the statute of limitations for the acquisition of corporeal rights.
A consideration of all of the evidence adduced herein persuades the members of this court that the plaintiff has not proven, by the requisite degree of proof, the essential elements necessary to be shown, to acquire an easement by prescription.
*198It follows, therefore, that the prayer of plaintiff’s petition must ■■be denied.
A decree dismissing plaintiff’s petition at its costs may be prepared.
WASHBURN, PJ., DOYLE, J., and STEVENS, J., concur.